 1

 2
                                         UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
 3                                                AT TACOMA

 4
   JONCEE HULL and SHARON SHROUT,
 5 individually and on behalf of others similarly                Civil Action No. 3:18-cv-05352-BHS
   situated
                                                                 STIPULATION OF VOLUNTARY
 6                                             Plaintiffs,       DISMISSAL PURSUANT TO FRCP
                                                                 41(a)(1)(A)(ii)
               vs.
 7
                                                                 CLERK’S ACTION REQUIRED
 8
     MULTICARE HEALTH SYSTEM,                                    Noting Date: October 3, 2019
 9                                    Defendant.

10                                 STIPULATION OF VOLUNTARY DISMISSAL

11
               Pursuant to Fed R. Civ. P. 41(a)(1)(A)(ii), the parties hereby stipulate that the
12 individual claims of Plaintiffs Joncee Hull and Sharon Shrout be dismissed with prejudice and
     without costs. The parties further stipulate that the purported class claims be dismissed
13
     without prejudice and without costs.
14
               DATED this 3rd day of October, 2019.
15
     KAZEROUNI LAW GROUP, APC                                BENNETT BIGELOW & LEEDOM, P.S.
16
   By: /s/Ryan L. McBride       ___                          By: /s/Michael Madden      ________
17     Abbas Kazerounian, WSBA #48522                            Michael Madden, WSBA #8747
       Ryan L. McBride, WSBA #50751                              Amy M. Magnano, WSBA #38484
18     1546 NW 56th Street                                       601 Union St, Ste 1500
       Seattle, WA 98107                                         Seattle, WA 98101
       Telephone: (949) 612-9999                                 Telephone: 206-622-5511
19     Fax: (800) 520-5523                                       Fax: 206-622-8986
       Attorneys for Plaintiffs                                  Attorneys for Defendant
20
     JOINT STIPULATION OF VOLUNTARY                                              LAW OFFICES
     DISMISSAL PURSUANT TO FRCP 41(a)(1)(A)(ii) -                   BENNETT BIGELOW & LEEDOM, P.S.
                                                                            601 Union Street, Suite 1500
     Page 1
                                                                          Seattle, Washington 98101-1363
     00111-210\Stipulation of dismissal.docx
                                                                       T: (206) 622-5511 F: (206) 622-8986
 1                                             ORDER

 2             It is so Ordered.

 3             DATED this 3nd day of October, 2019.


 4

 5

 6
                                                          ABENJAMIN H. SETTLE
                                                           United States District Judge

 7

 8

 9

10 PRESENTED BY:

11 KAZEROUNI LAW GROUP, APC                           BENNETT BIGELOW & LEEDOM, P.S.

12 By: /s/Ryan L. McBride __________                  By: /s/Michael Madden      _______
         Abbas Kazerounian, WSBA #48522                   Michael Madden, WSBA #8747
         Ryan L. McBride, WSBA #50751                     Amy M. Magnano, WSBA #38484
13       1546 NW 56th Street                              601 Union St, Ste 1500
         Seattle, WA 98107                                Seattle, WA 98101
14       Telephone: (949) 612-9999                        Telephone: 206-622-5511
         Fax: (800) 520-5523                              Fax: 206-622-8986
         Attorneys for Plaintiffs                         Attorneys for Defendant
15

16

17

18

19

20
     JOINT STIPULATION OF VOLUNTARY                                       LAW OFFICES
     DISMISSAL PURSUANT TO FRCP 41(a)(1)(A)(ii) -            BENNETT BIGELOW & LEEDOM, P.S.
                                                                     601 Union Street, Suite 1500
     Page 2
                                                                   Seattle, Washington 98101-1363
     00111-210\Stipulation of dismissal.docx
                                                                T: (206) 622-5511 F: (206) 622-8986
